Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 3/10/2022, with respect to DP rejection have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Copley (US 20200322395), teaches method for video signaling (abstract) and controlling a delivery of a video conference call to a viewport, detect a change to the viewport and change the viewport accordingly (Paragraph 47, 17, 69).
Hourunranta (US 20210306665), teaches determine viewport orientation, determine an event trigger “change in the viewport information” and if the adaptive bitrate algorithm makes the decision based on buffer occupancy level or download times, the threshold that triggers upswitching for easy viewports is higher than for complex viewports. In a more formal way: the adjusted threshold T'U=TU*1/factor (Paragraphs 20, 235, 239, 305, 367).
Hwang teaches (US 2019/0364261A1) a method for transmitting 360- degree, teaches [0102] The feedback process may be a process of transmitting various kinds of feedback information that may be acquired at a display process to a transmission side. Interactivity may be provided in enjoying the 360-degree video through the feedback process. In some embodiments, head orientation information, information about a viewer, which indicates the area that is being viewed by the user, etc. may be transmitted to the transmission side at the feedback process. In some embodiments, the user may interact with what is realized in the VR environment. In this case, information related to the interactivity may be provided to the transmission side or to a service provider side at the feedback process. In some embodiments, the feedback process may not be performed.
Chebolu teaches(US 2021/0044982A1) apparatus and method for establishing virtual reality call between caller VR and callee VR which teaches: A method for establishing a virtual reality (VR) call between a caller VR device and a callee VR device, the method includes determining which of the caller VR device or the callee VR device should perform a stitching operation associated with the VR call based on a first plurality of parameters associated with the callee VR device and a second plurality of parameters associated with the caller VR device, and causing transmission of one of a plurality of media contents or a stitched media content from the caller VR device to the callee VR device after establishment of the VR call based on the determining.
Oyman teaches (US 2018/0013980A1) to interactive video conferencing which teaches: [0047] When using RTCP feedback reports, the receiving terminal includes the current ROI information of the user in the RYCP reports it is transmitting to the sending terminal. When using RTP header extensions, the receiving terminal includes the current ROI information of the user in the RTP packets it is transmitting to the sending terminal. These RTP packets carry video streams in the reverse direction, which can be used for bi- directional video communications in MTSI.
Harviainsen teaches (US 2020/0336801A1) to method for using viewing paths in navigation of 360 degree videos which teaches: [0125] The HMD displays content for a guided path but enables a user to look in slightly different directions than the guided path. A watching profile may indicate user actions to activate and deactivate the watching profile. For instance, the displayed view may be the directors viewport if the HMD user has little or no movement (which may activate the watching profile). The displayed view may be the users viewing direction if the user makes large, rapid movements, such as quickly turning his or her head (which may deactivate the watching profile). For some embodiments, a watching profile may include a spatiotemporal subset of 360-degree video content that includes a path through time and space, and the path may include information used to determine a recommended viewport of the 360-degree video content. For some embodiments, a watching profile’s spatiotemporal subset of 360-degree video content may include a first path through time and space that is associated with position of a user and a second path through time and space that is associated with viewing direction of the user. For some embodiments, a client or 360-degree video viewing device may receive two or more available watching profiles, with each available watching profile including information describing a path through time and space. The path for each watching profile may be different. For some embodiments, a level of guidance may include a quantity setting that indicates a quantity of three-dimensional paths through time and space. For example, a quantity setting of zero (or null) may indicate a user has full control of a viewport of the 360-degree video content. A quantity setting of one may indicate a user's motion through time and space is predetermined to move according to a path through time and space included in the level of guidance. A quantity setting of one may indicate a user's motion may be guided along a path through time and space for some time periods. A quantity setting of two may indicate a user's motion and a user's viewing direction are predetermined to move according to the respective first and second paths through time and space included in the level of guidance. For example, the user's motion may be associated with users torso movements, and users viewing direction may be associated with users head movements. For some embodiments, a device may direct a user to watch a spatiotemporal subset of 360- degree video content associate with a selected watching profile using a level of guidance specified by a selected watching profile such that a viewport of the displayed 360-degree video content is adjusted based on a path through time and space specified in the selected watching profile. For example, a user may select a watching profile with a level of guidance (such as low, middle, or high). The level of guidance may indicate the amount of deviation between gaze direction and a path through time and space associated with the 360-degree video content. A viewport of the displayed 360-degree video content may be adjusted if the users gaze direction exceeds a deviation threshold. For example, if the user's gaze direction or head movement relative to the real space environment exceeds a deviation threshold, the viewport of the 360-degree video content may be adjusted to track with gaze direction changes or head movement changes that exceed the deviation threshold.
However, none of the cited arts alone or in reasonable combination { determining whether the event-based threshold has been triggered based on an event and whether an amount of time having elapsed from another event is less than a predetermined amount of time: and further controlling the delivery of the video conference call to the viewport based on determining whether the event-based threshold has been triggered and whether the amount of time having elapsed from the other exent is less than the predetermined amount of time}.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652